DETAILED ACTION
Re Application No. 16/249603, this action responds to the RCE dated 06/09/2021.
At this point, claims 21, 24-26, 29, 31-34, 36, 39-39, and 41-42 have been amended.  Claims 1-20, 23, 37, and 40 have been cancelled.  New claim 4 has been added.  Claims 21-22, 24-36, 38-39, and 41-43 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 21, 29, and 36 are objected to because of the following informalities: the language “one or more high speed storage devices and one or more storage devices” (e.g. claim 21, lines 9-10) is ambiguous, as it uses a specific descriptor (high speed storage devices) and generic descriptor (storage devices).  Since high speed storage devices are storage devices, a plain reading suggests that the “one or more storage devices” may potentially include some of the high speed storage devices, but the limitation that the one or more storage devices transfer data at a lower rate than the high speed storage devices suggests that the two terms do not overlap.  This ambiguity could be resolved by either 1) restoring previous language of “high speed storage devices” and “low speed storage devices”, or 2) using two other specific descriptors such as “first storage devices” and “second storage devices”, wherein the second storage devices transfer data at a lower rate than the first storage devices.
Claim 34, language “the storage device” (lines 7-8).  This limitation presumably refers to the particular storage device of the first computer; however, there are potentially a plurality of storage devices, and as such, this language is ambiguous.  It is unclear why Applicant removed the previous “respective” language; re-introducing “respective” language to clarify which of the one or more storage devices is being referred to and/or using “the storage device of the first computer” would rectify this issue.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Examiner notes Applicant’s amended claims dated 16/249603, dated 06/09/2021.  In view of the amendments, Examiner’s prior rejections under 35 USC § 112(b) have been rendered moot, and are accordingly withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22, 26-30, 36, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Muthirisavenogupal et al (US 9116914 B1) in view of Rodriguez et al (US 8954406 B2).

Re claim 21, Muthirisavenogupal discloses the following:
A method of managing one or more [data] associated with a plurality of computers, the method comprising (col. 2, lines 54-67).  The data are migrated between a plurality of nodes (computers);
obtaining a storage policy configured to manage storage of the one or more [data] on a first computer of the plurality of computers (col. 2, lines 54-67).  The policy (storage policy) manages migration of data between nodes, including a first node (first computer);
determining that […] one or more [data] should be moved to an alternate storage location among the plurality of computers based on the storage policy (col. 17, lines 25-44).  A migration policy (storage policy) is used to determine if data should be migrated (moved to an alternate storage location);
receiving, from the plurality of computers, one or more respective messages that comprise one or more indications of the respective capacities of one or more high speed storage devices and one or more storage devices among the plurality of computers, wherein the one or more storage devices are configured to transfer data at a lower rate than the one or more high speed storage devices (col. 8, lines 21-30; col. 17, lines 25-44).  The tiers, which are distributed across a plurality of nodes (computers) include high, middle, and low tiers; the high tier comprises faster storage devices than the middle tier, which is in turn comprises faster storage devices than the low tier.  The middle or lower tiers can be considered “one or more storage devices” since they transfer data at a lower rate than the high speed storage devices (col. 8, lines 21-30).  The migration policy monitors occupancy levels (one or more indications of the respective capacities) of the storage tiers (one or more high speed storage devices, one or more storage devices) (col. 17, lines 25-44).  Since the migration policy monitors occupancy levels, it must somehow receive information indicating the occupancy levels from the tiers of the computing systems; accordingly, this receiving of occupancy level information can be considered “receiving, from the plurality of computers, one or more respective messages that comprise one or more indications of the respective capacities;
selecting the alternate storage location based on the respective storage capacities of the one or more high speed storage devices and the one or more storage devices; and (col. 17, lines 25-44).  The migration policy (selecting the alternate storage location) also factors in occupancy levels for the respective tiers (respective storage capacities).  Since the capacity of the storage system comprising nodes (comprising respective storage capacities of the plurality of computers), determining occupancy levels for the tiers in the storage system is “based on respective storage capacities of the one or more high speed storage devices and the one or more [low speed] storage devices”;
transmitting the [data] to the alternate storage location for storage (col. 17, lines 25-44).  Data is migrated (transmitted) from one tier to another tier at a location (alternate storage location);
wherein the alternate storage location is configured to store the [data] on a high speed storage device of the one or more high speed storage devices in response to a determination that the amount of time […] is less than a first age threshold defined by the storage policy (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  The data (backup) is migrated through the various performance tiers based on age policies defined for the tiers (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  Data in tier 0 that is older than one week (second age threshold) but less than one month old (first age threshold) is demoted to tier 1 (alternate storage location).  Tier 1 is faster than tier 2, so it can be considered a high speed storage device of the alternate storage location.

Muthirisavenogupal does not specifically disclose that the migrated data is a “backup”, does not specifically disclose that the storage policy is stored on each computer of the plurality of computers, and while it does disclose determining to migrate 

Rodriguez discloses the following:
A method of managing one or more backups (Abstract).  The system manages archive objects (backups);
the storage policy is stored on each computer of the plurality of computers (Fig. 3, policy manager 326; col. 2, lines 51-67).  In a distributed storage system comprising a plurality of nodes, each respective node contains its own instance of an archive cluster application (storage policy) further comprising a storage manager, metadata manager, and policy manager, which collectively manage storage and archiving of data; accordingly, they are a “storage policy” that is stored on each node (computer);
backup data (Abstract).  The archive objects are backups;
the amount of time since the backup was created is less than a first age threshold defined by the storage policy (col. 3, lines 3-19).  Archives are stored with metadata including a creation date (time since the backup was created) and policy settings which determine whether the archive can or cannot be migrated during a retention period from the time of creation.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal to keep storage policy information for the backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster application on each node provides a high level of reliability, such that if one node fails, another node can take over archive management (col. 2, lines 36-50).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration of Muthirisavenogupal to migrate based on time of creation, as in Rodriquez, rather than time of last access, because it would be applying known technique to improve a similar method in the same 

Re claim 22, Muthirisavenogupal and Rodriguez disclose the method of claim 1, and Muthirisavenogupal further discloses that determining that the backup should be moved to the alternate storage location comprises determining that an amount of time […] exceeds a second age threshold defined by the storage policy (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  Data in tier 0 that is older than one week (second age threshold) but less than one month old (first age threshold) is demoted to tier 1 (alternate storage location).

	Rodriguez discloses the following:
that the data is a backup (Abstract);
an amount of time since the backup was created exceeds a second age threshold defined by the storage policy (col. 3, lines 3-19).  When the time since creation exceeds a threshold retention policy, the data can be moved or deleted.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal to keep storage policy information for the backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster application on each node provides a high level of reliability, such that if one node fails, another node can take over archive management (col. 2, lines 36-50).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing 

Re claim 26, Muthirisavenogupal and Rodriguez disclose the method of claim 21, and Rodriguez further discloses selecting the backup of the one or more backups to determine whether the backups should be moved to the alternate location based on an order of the one or more backups associated with respective times of creation of the one or more backups (col. 3, lines 3-19).  The data (one or more backups) is determined to be moved to the HDD (alternate location) based on the times of creation since the data (one or more backups) were written.  The “order” of the data (backups) is based on the order of the timers.
	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration of Muthirisavenogupal to migrate based on time of creation, as in Rodriquez, rather than time of last access, because it would be applying known technique to improve a similar method in the same way.  Muthirisavenogupal discloses a method of migrating data according to a time since access.  Rodriguez discloses a similar method of migrating data after a time has elapsed, which has been modified in a similar way to the claimed invention, to track time since creation instead of access.  It would have been obvious to one having ordinary skill in the art at the time of the invention (AIA ) to use time of writing (creation) instead of time of access to determine whether to migrate data, as in 

Re claim 27, Muthirisavenogupal and Rodriguez disclose the method of claim 21, and Muthirisavenogupal further discloses selecting the backup of the one or more backups to determine whether the [data] should be moved to the alternate location based on an amount of time since the [data] was last analyzed (col. 15, line 62 to col. 16, line 9).  The data (backup) is determined to be migrated based on the amount of time since the data was last accessed (analyzed).

Rodriguez discloses that the data is a backup (Abstract).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal to keep storage policy information for the backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster application on each node provides a high level of reliability, such that if one node fails, another node can take over archive management (col. 2, lines 36-50).

Re claim 28, Muthirisavenogupal and Rodriguez disclose the method of claim 21, and Muthirisavenogupal discloses deleting the [data] on the first computer after the backup has been transmitted to the alternate storage location (col. 2, lines 36-46).  The data migration comprises freeing up space (i.e. deleting the migrated data) from the original location (first computer).

Rodriguez discloses that the data is a backup (Abstract).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal to keep storage policy information for the backups on each node, as 

Re claim 29, Muthirisavenogupal discloses the following:
a plurality of computers communicatively coupled to each other (col. 2, lines 54-67).  The data are migrated between a plurality of nodes (computers);
a storage policy configured to manage storage of the one or more [data] on each computer of the plurality of computers (col. 2, lines 54-67).  The policy (storage policy) manages migration of data between nodes (each computer of the plurality of computers);
determine that […] one or more [data] should be moved to an alternate storage location among the plurality of computers based on the storage policy (col. 17, lines 25-44).  A migration policy (storage policy) is used to determine if data should be migrated (moved to an alternate storage location);
wherein the plurality of computers comprise one or more high speed storage devices and one or more storage devices, wherein the one or more storage devices are configured to transfer data at a lower rate than the one or more high speed storage devices (col. 8, lines 21-30).  See claim 21 above;
receive, from the plurality of computers, one or more respective messages that comprise one or more indications of the respective capacities of one or more high speed storage devices and one or more storage devices among the plurality of computers (col. 8, lines 21-30; col. 17, lines 25-44).  See claim 21 above;
select the alternate storage location based on the respective storage capacities of the one or more high speed storage devices and the one or more storage devices; and (col. 17, lines 25-44).  See claim 21 above;
transmit the [data] to the alternate storage location for storage (col. 17, lines 25-44).  Data is migrated (transmitted) from one tier to another tier (alternate storage location);
wherein the alternate storage location is configured to store the [data] on a high speed storage device of the one or more high speed storage devices in response to a determination that the amount of time […] is less than a first age threshold defined by the storage policy, and store the [data] on a storage device of the one or more storage devices if the amount of time since the backup was created is greater than or equal to the first age threshold (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  The data (backup) is migrated through the various performance tiers based on age policies defined for the tiers (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  Data in tier 0 that is older than one week (second age threshold) but less than one month old (first age threshold) is demoted to tier 1 (high speed storage of alternate storage location).  Data that is more than one month old (first age threshold) is demoted to tier 2 (storage device).

Muthirisavenogupal does not specifically disclose that the migrated data is a “backup”, and does not specifically disclose that the storage policy is stored on each computer of the plurality of computers.

Rodriguez discloses the following:
each computer of the plurality of computers stores a respectful identical copy of a storage policy that governs storage of one or more backups on each computer of the plurality of computers (Fig. 3, policy manager 326; col. 2, lines 51-67).  In a distributed storage system comprising a plurality of nodes, each respective node contains its own instance (identical copy) of an archive cluster application (storage policy) further comprising a storage manager, metadata manager, and policy manager, which collectively manage storage and archiving of data; accordingly, they are a “storage policy” that is stored on each node (computer);
a backup of one or more backups (Fig.3 policy manager 326; col. 2, lines 51-67).  The distributed storage system stores archives (backups) across the system;
the amount of time since the backup was created is greater than or equal to the first age threshold (col. 3, lines 3-19).  Archives are stored with metadata including a creation date (time since the backup was created) and policy settings which determine whether the archive can or cannot be migrated during a retention period from the time of creation.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal to keep storage policy information for the backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster application on each node provides a high level of reliability, such that if one node fails, another node can take over archive management (col. 2, lines 36-50).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration of Muthirisavenogupal to migrate based on time of creation, as in Rodriquez, rather than time of last access, because it would be applying known technique to improve a similar method in the same way.  Muthirisavenogupal discloses a method of migrating data according to a time since access.  Rodriguez discloses a similar method of migrating data after a time has elapsed, which has been modified in a similar way to the claimed invention, to track time since creation instead of access.  It would have been obvious to one having ordinary skill in the art at the time of the invention (AIA ) to use time of writing (creation) instead of time of access to determine whether to migrate data, as in Rodriguez, because it would yield the predictable improvement of migrating all data after it has existed for a certain time period, instead of only migrating data that are not frequently accessed.



Re claim 36, Muthirisavenogupal discloses the following:
A non-transitory, computer-readable storage medium, comprising machine-readable instructions that, when executed by a processor, cause the processor to: (Fig. 11; claim 8).  The system can be a computer readable storage medium (claim 8), which includes a processor (Fig. 11);
obtain a storage policy configured to manage storage of the one or more [data] on a first computer of the plurality of computers (col. 2, lines 54-67).  The policy (storage policy) manages migration of data between nodes, including a first node (first computer);
determine that […] one or more [data] should be moved to an alternate storage location among the plurality of computers based on an amount of time […] exceeding a first age threshold defined by the storage policy (col. 15, line 62 to col. 16, line 9; col. 17, lines 25-44).  A migration policy (storage policy) is used to determine if data should be migrated (moved to an alternate storage location).  It can be based on age (col. 15, line 62 to col. 16, line 9)
receiving, from the plurality of computers, one or more respective messages that comprise one or more indications of the respective capacities of one or more high speed storage devices and one or more storage devices among the plurality of computers, wherein the one or more storage devices are configured to transfer data at a lower rate than the one or more high speed storage devices (col. 8, lines 21-30; col. 17, lines 25-44).  See claim 21 above;
select the alternate storage location based on the respective storage capacities of the one or more high speed storage devices and the one or more storage devices; and (col. 17, lines 25-44).  The migration policy (selecting the alternate storage location) also factors in occupancy levels for the respective tiers (respective storage capacities).  Since the capacity of the storage system comprising nodes (comprising respective storage capacities of the plurality of computers), determining occupancy levels for the tiers in the storage system is “based on respective storage capacities of the plurality of computers”;
transmit the [data] to the alternate storage location for storage (col. 17, lines 25-44).  Data is migrated (transmitted) from one tier to another tier at a location (alternate storage location);
wherein the alternate storage location is configured to store the [data] on a high speed storage device of the one or more high speed storage devices in response to a determination that the amount of time […] is less than a first age threshold defined by the storage policy (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  The data (backup) is migrated through the various performance tiers based on age policies defined for the tiers (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  Data in tier 0 that is older than one week (second age threshold) but less than one month old (first age threshold) is demoted to tier 1 (alternate storage location).

Muthirisavenogupal does not specifically disclose that the migrated data is a “backup”, does not specifically disclose that the storage policy is stored on each computer of the plurality of computers, and while it does disclose determining to migrate data based on an age threshold, it is an age threshold since access, not necessarily since creation.

Rodriguez discloses the following:
the storage policy is stored on each computer of the plurality of computers (Fig. 3, policy manager 326; col. 2, lines 51-67).  In a distributed storage system comprising a plurality of nodes, each respective node contains its own instance of an archive cluster application (storage policy) further comprising a storage manager, metadata manager, and policy manager, which collectively manage storage and archiving of data; accordingly, they are a “storage policy” that is stored on each node (computer);
backup data (Abstract).  The archive objects are backups;
the amount of time since the backup was created exceeding a first age threshold (col. 3, lines 3-19).  The threshold retention policies are based on time since creation of an archive (backup);
the amount of time since the backup was created is less than a second age threshold defined by the storage policy (col. 3, lines 3-19).  Archives are stored with metadata including a creation date (time since the backup was created) and policy settings which determine whether the archive can or cannot be migrated during a retention period from the time of creation.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal to keep storage policy information for backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster application on each node provides a high level of reliability, such that if one node fails, another node can take over archive management (col. 2, lines 36-50).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration of Muthirisavenogupal to migrate based on time of creation, as in Rodriquez, rather than time of last access, because it would be applying known technique to improve a similar method in the same way.  Muthirisavenogupal discloses a method of migrating data according to a time since access.  Rodriguez discloses a similar method of migrating data after a time has elapsed, which has been modified in a similar way to the claimed invention, to track time since creation instead of access.  It would have been obvious to one having ordinary skill in the art at the time of the invention (AIA ) to use time of writing (creation) instead of time of access to determine whether to migrate data, as in Rodriguez, because it would yield the predictable improvement of migrating all data after it has existed for a certain time period, instead of only migrating data that are not frequently accessed.

Re claim 41, Muthirisavenogupal and Rodriguez disclose the method of claim 21, and Muthirisavenogupal further discloses that the alternate storage location is configured to store the [backup] on a storage device of the one or more storage devices in response to a determination that the amount of time […] is greater than or equal to the first age threshold defined by the storage policy (col. 15, line 62 to col. 16, line 9).  The data (backup) can be migrated from a middle tier (high speed storage device to a low tier (storage device) after a time period (first age threshold) has passed.
Rodriguez discloses the following:
backup data (Abstract).  The archive objects are backups;
the amount of time since the backup was created is greater than or equal to the first age threshold defined by the storage policy (col. 3, lines 3-19).  The threshold retention policies are based on time since creation of an archive (backup).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal to keep storage policy information for backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster application on each node provides a high level of reliability, such that if one node fails, another node can take over archive management (col. 2, lines 36-50).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration of Muthirisavenogupal to migrate based on time of creation, as in Rodriquez, rather than time of last access, because it would be applying known technique to improve a similar method in the same way.  Muthirisavenogupal discloses a method of migrating data according to a time since access.  Rodriguez discloses a similar method of migrating data after a time has elapsed, which has been modified in a similar way to the claimed invention, to track time since creation instead of access.  It would have been obvious to one having ordinary skill in the art at the time of the invention (AIA ) to use time of writing (creation) instead of time of access to determine whether to migrate data, as in Rodriguez, because it would 

Re claim 42, Muthirisavenogupal and Rodriguez disclose the method of claim 41, and Muthirisavenogupal further discloses that the alternate storage location is configured to delete the [data] from the storage device in response to a determination that the amount of time since the [data] was created is greater than a second age threshold defined by the storage policy (Fig. 15; col. 15, line 62 to col. 16, line 37).  The system has an even lower tier, tier 3, that data can be migrated to after yet another time period has passed (second age threshold).

Rodriguez discloses the following:
backup data (Abstract).  The archive objects are backups;
the amount of time since the backup was created is greater than a second age threshold (col. 3, lines 3-19).  The threshold retention policies are based on time since creation of an archive (backup).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal to keep storage policy information for backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster application on each node provides a high level of reliability, such that if one node fails, another node can take over archive management (col. 2, lines 36-50).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration of Muthirisavenogupal to migrate based on time of creation, as in Rodriquez, rather than time of last access, because it would be applying known technique to improve a similar method in the same way.  Muthirisavenogupal discloses a method of migrating data according to a time since access.  Rodriguez discloses a similar method of migrating data after a time has elapsed, which has been modified in a similar way to the claimed invention, to track time since creation instead of access.  It would have been obvious to one having ordinary .

Claims 24-25, 38-39, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Muthirisavenogupal in view of Rodriguez, further in view of Lee et al (US 20150347451 A1).

Re claim 24, Muthirisavenogupal and Rodriguez disclose the method of claim 21, and Muthirisavenogupal further discloses the alternate storage location […] comprising a storage device of the one or more storage devices, and wherein the alternate storage location is configured to store the [data] on the storage device in response to a determination that the high speed storage device of the second computer lacks sufficient storage capacity to store the backup (col. 17, lines 25-51).  The data is migrated from higher speed tiers to lower speed tiers on a computer (second computer) based at least in part on a current tier becoming too full (lacking sufficient storage capacity to store).  

Rodriguez discloses that the data is a backup (Abstract).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal to keep storage policy information for backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster application on each node provides a high level of reliability, such that if one node fails, another node can take over archive management (col. 2, lines 36-50).

Muthirisavenogupal discloses that the storage system is distributed across a plurality of nodes (computers) (col. 4, lines 36-54), and data in the storage system can also be distributed across a plurality of tiers (col. 17, lines 25-44).  Accordingly, when 

Lee discloses that the alternate storage location is a second computer of the plurality of computers comprising a low speed storage device (Figs. 4-5).  The data is moved or copied (transmitted) from one data node (first computer) to another (second computer).  Each node contains an SSD (high speed storage device) and an HDD (low speed storage device).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the migration of Muthirisavenogupal (combined with Rodriguez) to move data from one computer to another, as in Lee, because it would be applying a known technique to improve a similar device in the same way.  Muthirisavenogupal (combined with Rodriguez) discloses a method of transmitting data between tiers in a storage system distributed across a plurality of nodes.  Lee also discloses transmitting data between nodes, which has been improved in a similar way to the claimed invention, to move data from one device to another.  It would have been obvious to one having ordinary skill in the art to modify the tier migration of Muthirisavenogupal (combined with Rodriguez) to move data between nodes (computers), as in Lee, because it would yield the predictable improvement of allowing a computer to free up space by moving data to a different computer.

	Re claim 25, Muthirisavenogupal, Rodriguez, and Lee disclose the method of claim 24, and Muthirisavenogupal further discloses after the backup has been transmitted to the alternate storage location: determining that the [data] on the first computer should be deleted based on an amount of time since the [data] was created exceeding a maximum age associated with the first computer and defined by the storage policy; and deleting the [data] from the first computer (Figs. 14-15; col. 7, lines 27-32; col. 15, line 62 to col. 16, line 9).  The data (backup) is demoted from a higher tier (e.g. tier 0) on the original location (first computer) to an alternate location (e.g. tier 1 or 2) after a time period has been exceeded (maximum age) (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  Furthermore, after data is migrated, it is freed (deleted) from the original location (first computer) (col. 7, lines 27-32).

Rodriguez discloses that the data is a backup (Abstract).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal (combined with Lee) to keep storage policy information for the backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster application on each node provides a high level of reliability, such that if one node fails, another node can take over archive management (col. 2, lines 36-50).

	Re claims 38-39, Muthirisavenogupal, Rodriguez, and Lee disclose the methods of claims 24-25, respectively; accordingly, they also disclose computer readable media storing instructions implementing those methods, as in claims 38-39 (See Muthirisavenogupal, claim 8).

Re claim 43, Muthirisavenogupal and Rodriguez disclose the method of claim 21; furthermore, Muthirisavenogupal discloses that the storage system is distributed across a plurality of nodes (computers) (col. 4, lines 36-54), and data in the storage system can also be distributed across a plurality of tiers (col. 17, lines 25-44).  Accordingly, when data is migrated from one tier to another, it obviously could be migrated to any node in the distributed system, including a second node (second computer); however, since Muthirisavenogupal does not explicitly disclose this, in the interest of furthering compact prosecution, Examiner has provided Lee.

Lee discloses that the backup is transmitted from the first computer to an alternate storage location on a second computer of the plurality of computers (Figs. 4-The data is moved or copied (transmitted) from one data node (first computer) to another (second computer).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the migration of Muthirisavenogupal (combined with Rodriguez) to move data from one computer to another, as in Lee, because it would be applying a known technique to improve a similar device in the same way.  Muthirisavenogupal (combined with Rodriguez) discloses a method of transmitting data between tiers in a storage system distributed across a plurality of nodes.  Lee also discloses transmitting data between nodes, which has been improved in a similar way to the claimed invention, to move data from one device to another.  It would have been obvious to one having ordinary skill in the art to modify the tier migration of Muthirisavenogupal (combined with Rodriguez) to move data between nodes (computers), as in Lee, because it would yield the predictable improvement of allowing a computer to free up space by moving data to a different computer.

Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Muthirisavenogupal in view of Rodriguez, further in view of Fujino (US 7457925 B2).

Re claim 31, Muthirisavenogupal and Rodriguez disclose the system of claim 29, but do not specifically disclose each computer having a respective high speed storage device and a respective storage device.

Fujino discloses that each computer of the plurality of computers comprises a respective high speed storage device of the one or more high speed storage devices and a respective low speed storage device of the one or more low speed storage devices (Figs. 4B and 5B).  The first and second storage control devices (plurality of computers) each contain at least two storage devices, one of which is faster than the other (high and low speed storage devices).



Re claim 32, Muthirisavenogupal, Rodriguez, and Fujino disclose the system of claim 31, and Muthirisavenogupal further discloses wherein the [data] is stored on a  high speed storage device of the first computer before being transmitted to the alternate storage location (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  The data can be migrated from a top tier such as tier 0 (corresponding to high speed storage) before it is transmitted.

Rodriguez discloses that the data is a backup (Abstract).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal (combined with Fujino) to keep storage policy information for backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster application on each node provides a high level of reliability, such that if one node fails, another node can take over archive management (col. 2, lines 36-50).

Alternatively, the data can be migrated from a middle tier such as tier 1 (corresponding to low speed storage) before being transmitted.

Rodriguez discloses that the data is a backup (Abstract).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal (combined with Fujino) to keep storage policy information for backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster application on each node provides a high level of reliability, such that if one node fails, another node can take over archive management (col. 2, lines 36-50).

	Re claim 34, Muthirisavenogupal, Rodriguez, and Fujino disclose the system of claim 33, and Muthirisavenogupal further discloses that after the backup has been transmitted to the alternate storage location: determine that the [data] on the storage device of the first computer should be deleted based on an amount of time since the [data] was created exceeding a third age threshold associated with the storage device and defined by the storage policy; and delete the backup from the storage device (Figs. 14-15; col. 7, lines 27-32; col. 15, line 62 to col. 16, line 9).  The data (backup) can be demoted from a middle tier (e.g. tier 1) (storage device) on the original location (first computer) to an alternate location (i.e. tier 2) after a time period has been exceeded (third age threshold) (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  Furthermore, after data is migrated, it is freed (deleted) from the original location (col. 7, lines 27-32).

Rodriguez discloses that the data is a backup (Abstract).



Re claim 35, Muthirisavenogupal, Rodriguez, and Fujino disclose the system of claim 32, and Muthirisavenogupal further discloses that the instructions cause the one or more processors to select the [data] of the one or more [data] to determine whether the [data] should be moved to the alternate storage location based on an amount of time since the [data] was last analyzed or an order of the one or more backups associated with a time of creation (col. 15, line 62 to col. 16, line 9).  The data (backup) is determined to be migrated based on the amount of time since the data was last accessed (analyzed).

Rodriguez discloses that the data is a backup (Abstract).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal (combined with Fujino) to keep storage policy information for backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster application on each node provides a high level of reliability, such that if one node fails, another node can take over archive management (col. 2, lines 36-50).

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 21-22, 24-36, 38-39, and 41-43 filed on 06/09/2021 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING REJECTIONS UNDER 35 USC § 112(b)	
1.	Examiner notes Applicant’s amended claims dated 12/14/2020; in view of the amendments, Examiner’s previous rejections under 35 USC § 112(b) have been rendered moot, and are accordingly withdrawn.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 21, 29, and 36, Applicant argues that Muthirisavenogupal and Rodriguez fail to disclose “receiv[ing], from the plurality of computers, one or more respective messages that comprise one or more indications of the respective capacities of one or more high speed storage devices and one or more storage devices among the plurality of computers […and] select[ing] the alternate storage location based on the respective storage capacities of the one or more high speed storage devices and the one or more storage devices”.  In response, Applicant’s argument has been fully considered, but is not deemed persuasive.  As noted above, the migration policy monitors the occupancy levels for the various tiers (one or more high speed storage devices and one or more storage devices) to determine where to migrate data (col. 8, lines 21-30; col. 17, lines 25-44).  While Muthirisavenogupal may not explicitly use the words “receiving a message”, it is inherent that since the migration policy utilizes the occupancy level information (message) it must somehow “receive” it; accordingly, 
Re claims 22, 24-28, 30-35, 38-39, and 41-42 Applicant argues that the claims are allowable by virtue of their dependence on claim one of claims 21, 29, and 36, respectively.  As this is the sole argument made for allowability, Applicant is directed to Examiner’s comments regarding claims 21, 29, and 36 above, respectively.
Re new claim 43, Applicant is directed to Examiner’s rejections of claim 43 above.
All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 06/09/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CRAIG S GOLDSCHMIDT/Examiner, Art Unit 2132